— Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit any further proceedings in the matter entitled People v Griffin, pending in the County Court, Suffolk County, under indictment No. 08-00221, and application by the petitioner to prosecute the proceeding as a poor person.
Ordered that the application to prosecute the appeal as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
*1085Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
The proceeding has been rendered academic as a result of a judgment of the County Court, Suffolk County, rendered October 5, 2009. Skelos, J.E, Balkin, Leventhal and Lott, JJ., concur.